Allowable Subject Matter
Claims 1-2, 4-11, 13-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a source/drain region on the seed layer, the source/drain region connected to the channels, 
wherein each sidewall of the source/drain region in the horizontal direction has a concave-convex shape, 
wherein a protruding portion of the source/drain region formed between a pair of the gate structures located at the same level above the substrate in the vertical direction, protrudes in the horizontal direction compared to a non-protruding portion of the source/drain region formed between the channels, 
wherein the plurality of channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level, and 
wherein an upper surface of the third channel has a greater length in the horizontal direction than a lower surface thereof” as recited in claim 1, 

“a seed layer in the recess, the seed layer having a lower surface that is downwardly convex and including silicon-germanium; and 
a source/drain region on the seed layer, the source/drain region being connected to the channels,
wherein the channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level in each of the gate structures, and 
wherein an upper surface of the third channel has a greater length in the horizontal direction than a lower surface thereof” as recited in claim 13, and

“a seed layer in the recess, the seed layer including silicon-germanium; and 
a source/drain region on the seed layer, the source/drain region being connected to the channels and having a variable width in the horizontal direction that varies along the vertical direction,
wherein the plurality of channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level, and 
wherein an upper surface of the third channel has a greater length in the horizontal direction than a lower surface thereof” as recited in claim 19.

Reboh et al. (PG Pub. No. US 2018/0175167 A1) teaches a method of forming self-aligned inner spacers of a stacked layered semiconductor device, the stack including three layers formed of nanowire channels 114 extending through each of the gates 128 in the horizontal direction. Reboh does not disclose that any of the nanowires 114 has upper surface with a greater length in the horizontal direction than a lower surface the nanowires 114.
Liu et al. (PG Pub. No. 2011/0073842 A1) discloses a stacked layered semiconductor device including two triangular nanowires formed on a (100) SOI substrate, the nanowires including an upper surface with a greater length than a lower surface (Liu, fig. 2). However, Liu does not teach the triangular shape extending in a horizontal direction equivalent to Reboh (i.e. through the gate electrodes 3).
Bhulwalka et al. (PG Pub. No. US 2017/0256609 A1), previously cited in the advisory action mailed on 10/18/2021, teaches a semiconductor device (fig. 34) including first, second and third of channels spaced apart from each other in a vertical direction (127, 128, 129), each of the channels extending through gate structures in a horizontal direction (fig. 34: 127, 128 and 129 extend through portions of gate structure 250), wherein an upper surface of the uppermost channel has a greater length in the horizontal direction than a lower surface thereof (top surface of 129 longer than bottom surface of 129).  However, Bhulwalka does not teach a seed layer in a non-oxidized substrate recess and a source/drain region on the seed layer, as required by independent claims 1, 13 and 19.
In light of these limitations in the claims (see Applicant’s fig. 3 & ¶ 0077), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894